









image03.jpg [image03.jpg]www.dlhcorp.com




July 15, 2020




Kevin H. Beverly




Dear Kevin,


This letter agreement will confirm the mutual understandings that we have agreed
upon concerning your employment with DLH Holdings Corp. ("DLH") as President -
Social & Scientific Systems, Inc.


Effective July 13, 2020, you acknowledge and agree that you are no longer
employed by DLH as the President - Social & Scientific Systems, Inc. However, as
we have discussed, you agree to remain in the employ of DLH for a transition
period as Special Advisor to the CEO in order to provide transition support
services to DLH and the Social & Scientific Systems, Inc. leadership team. The
duration of the transition services is anticipated to be for a period of three
weeks from July 13, 2020 to July 30th, after which your employment with DLH will
end; provided, however, such transition period may be reduced or extended upon
our mutual written agreement.


During the term of this letter agreement, you agree to perform such services and
duties as are delegated to you by the Chief Executive Officer of the Company and
shall devote such time and attention to the discharge of your duties as may be
necessary and appropriate to accomplish and complete such duties.
During the term hereof, you will continue to be compensated at the same rate as
was in effect immediately prior to your execution of this letter.


DLH agrees that upon the termination of your employment, you shall be entitled
to Accrued Compensation, Severance Payments, and Continuation Coverage in
accordance with Paragraph 3(a) of the Change in Control, Severance and Covenant
Agreement effective as of October 18, 2019 (the "Severance Agreement"), and a
pro-rated incentive bonus for fiscal year 2020 (through the fiscal quarter ended
June 30, 2020) equal to 50% of your current base salary, subject to your
execution and non-revocation of a separation and release of claims agreement as
set forth in the Severance Agreement.


In addition, you acknowledge and agree that you hold a stock option to acquire
250,000 shares of DLH's common stock pursuant to an Employee Stock Option
Certificate and Agreement ("Option Agreement") by and between DLH and you, dated
October 18, 2020, granted under DLH's 2016 Omnibus Equity Incentive Plan, as
amended (the "Plan"), of which, as of the date hereof, all Option shares were
unvested. Subject to your compliance with the terms and conditions of this
letter agreement, the Management Resources and Compensation Committee of the
Board of Directors of DLH has agreed to accelerate the vesting of 50,000
unvested Option shares that were otherwise scheduled to vest on the one-year
anniversary of the grant date. You will be eligible to vest in these Option
shares as of your final date of employment, to the extent that it occurs prior
to the originally scheduled initial vesting date set forth in your Option
Agreement. For the avoidance of doubt, all Option shares that do not vest as of
your last date of employment shall be forfeited immediately in connection with
your termination.




This letter sets forth the entire agreement between the parties concerning its
subject matter and supersedes all prior agreements, letters and understandings
between the parties, whether oral or written prior to the


IN0276250 l



date of this letter, provided, however, that the terms and conditions of each of
your Option Agreement, the Plan, and your Severance Agreement (each as amended
by this letter), shall remain in full force and effect.

Atlanta HQNational Capital Region HQ3565 Piedmont Road NE8757 Georgia AveTower
3, Suite 700Suite 1200Atlanta, GA 30305Silver Spring, MD 20910

--------------------------------------------------------------------------------











image03.jpg [image03.jpg]www.dlhcorp.com




To indicate your agreement with the terms of this letter, please sign this
letter in the space provided below and return it to me.


Sincerely,

DLH Holdings Corp.Agreed and accepted as of the date set forth above:By: /s/
Zachary C. ParkerBy:/s/ Kevin H. BeverlyName: Zachary C. ParkerKevin H.
BeverlyTitle: Chief Executive Officer and President





























































{N0276250 I

Atlanta HQNational Capital Region HQ3565 Piedmont Road NE8757 Georgia AveTower
3, Suite 700Suite 1200Atlanta, GA 30305Silver Spring, MD 20910